Name: Regulation (EEC) No 1603/74 of the Council of 25 June 1974 on the imposition of an export charge on certain cereal, rice and milk-based products containing added sugar in the event of sugar supply difficulties
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  beverages and sugar;  foodstuff;  taxation;  plant product
 Date Published: nan

 27. 6. 74 Official Journal of the European Communities No L 172/9 REGULATION (EEC) No 1603/74 OF THE COUNCIL of 25 June 1974 on the imposition of an export charge on certain cereal, rice, and milk-based products containing added sugar in the event of sugar supply difficulties and these cereal and rice-based products and also for certain milk products when these mixtures or milk products have a relatively high sugar content ; where ­ as provision should therefore be made for a charge to be imposed on exports of the products in question, fixed on the basis of the special levy on sugar exports when that levy exceeds a certain amount and excess ­ ive exports are recorded ; Whereas this additional measure must be adopted by derogating from the rules provided for in Article 18 (2 ) of Regulation No 120/67/EEC, Article 20 (2) of Regulation No 359/67/EEC and Article 19 (2 ) of Regulation (EEC) No 804/68, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 120/67/ EEC (*) of 13 June 1967 on the common organization of the market in cereals, as last amended by Regu ­ lation (EEC) No 1125 /74 (2 ), and in particular Article 18 (2) thereof ; Having regard to Council Regulation No 359/67/ EEC (3) of 25 July 1967 on the common organization of the market in rice, as last amended by Regulation (EEC) No 1129/74 (4 ), and in particular Article 20 (2 ) thereof; Having regard to Council Regulation (EEC) No 804/ 68 ( 5 ) of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 662/74 ( 6 ), and in particular Article 19 (2) thereof ; Having regard to the proposal from the Commission ; Whereas, pursuant to the second subparagraph of Article 16 ( 1 ) of Council Regulation No 1009/67/ EEC (7 ) of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 1602/74 (8 ), provision may ­ be made for a special levy to be charged on exports of sugar in the event of Community sugar supply difficulties ; Whereas experience gained in applying this measure has shown that its effectiveness may be impaired in cases where sugar is exported in the form of certain cereal, rice or milk-based products ; whereas this is particularly the case for certain mixtures of sugar Article 1 1 . Where a levy exceeding five units of account per 100 kilogrammes is charged on exports of white sugar, the imposition of a charge on exports of the products specified in Article 1 of Regulations No 120/67/EEC, No 359/67/EEC and (EEC) No 804/68 containing a- minimum of 20% sucrose or other sugars converted into sucrose may be decided in accordance with the procedure laid down in paragraph 3 . 2 . The amount of the export charge shall be fixed taking into account :  the nature of the cereal, rice or milk-based prod ­ uct containing added sugar,  the content of sucrose or other sugars converted into sucrose of the product in question,  the price of white sugar in the Community and on the world market,  the special levy applicable to white sugar and, where appropriate, the export charge applicable (2) OJ No L 128 , 10 . 5 . 1974, p. 12 . C) OJ No 117 , 19 . 6 . 1967 , p . 2269/67 (8) OJ No 174, 31 . 7 . 1967 , p . 1 . (4) OJ No L 128 , 10 . 5 . 1974, p. 20. ( 5) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (6 ) OJ No L 85 , 29 . 3 . 1974 , p. 51 . O OJ No 308 , 18 . 12 . 1967, p. 1 . (8) See page 7 of this Official Journal . No L 172/10 Official Journal of the European Communities 27. 6 . 74 No 120/67/EEC or, as the case may be, in the corresponding Article of Regulations No 359/67/EEC and (EEC) No 804/68 . to the same products pursuant to Regulations No 120/67/EEC, No 359/67/EEC and (EEC) No 804/68 ,  the economic implications of applying the said charge. 3 . The detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26 of Regulation Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1974. For the Council The President H. D. GENSCHER